This is an appeal from an order appointing a receiver.[1] Upon the calling of the case in this court there was presented a certified copy of a stipulation *Page 588 
of the parties filed in the superior court. It appears from an examination of this stipulation that the appellant and respondent have agreed to an immediate sale by the receiver of all the property in his hands, and for a disposal of the proceeds of the sale and of all other property belonging to the copartnership existing between the parties to the action. It follows that there is now no actual controversy between the parties.
It was held in Nelson v. Nelson, 153 Cal. 204, [94 P. 880], that where an appeal no longer involves the determination of adversary rights, the questions presented would not be considered, even for the purpose of deciding who should pay costs on appeal.
The appeal is dismissed.
Kerrigan, J., and Waste, P. J., concurred.